














AGREEMENT FOR PURCHASE AND SALE
OF
REAL PROPERTY
by and between
SYMYX SOLUTIONS, INC.,
an Oregon corporation
as Seller
and
OLGA ISSAKOVA AND NIKOLAI SEPETOV,
EACH AN INDIVIDUAL


collectively, as Buyer
As of March 23, 2012
Property:
3100 Central Expressway
Santa Clara, California 95051
Santa Clara County APN 216-48-004




--------------------------------------------------------------------------------


AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY


THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (the “Agreement”) is made
and entered into as of March 23, 2012 (the “Contract Date”) by and between SYMYX
SOLUTIONS, INC., an Oregon corporation (“Seller”), and OLGA ISSAKOVA AND NIKOLAI
SEPETOV, EACH AN INDIVIDUAL (collectively,“Buyer”).
RECITALS
A.    Seller owns the fee simple interest in and to certain real property and
improvements thereon situated at 3100 Central Expressway in the City of Santa
Clara, County of Santa Clara, State of California.
B.    Buyer desires to purchase and acquire said real property and improvements
thereon from Seller, and Seller desires to sell and transfer the same to Buyer,
on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein set forth, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows:
1.Definitions. Unless the context otherwise specifies or requires, for the
purposes of this Agreement all words and phrases having their initial letters
capitalized herein shall have the meanings set forth below:
“Action” shall have the meaning set forth in Section 11.15.
“Assignment of Intangible Property and Service Contracts” shall have the meaning
set forth in Section 5.3.
“Bill of Sale” shall have the meaning set forth in Section 5.3.
“Broker” shall have the meaning set forth in Section 10.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions in the State of California are authorized by Laws
and Restrictions or executive action to close.
“Closing” shall mean the closing of the transaction contemplated hereunder on
the Closing Date.
“Closing Date” shall mean a date that is ten (10) days after the end of the
Contingency Period (or such subsequent date as may be required by Buyer’s
lender, provided such date is no later than fifteen (15) days after the end of
the Contingency Period).
“Contingency Period” shall mean the period commencing on the Diligence Delivery
Date and terminating at 5:00 p.m. Pacific Time on the date which is forty-five
(45) days after the Diligence

2

--------------------------------------------------------------------------------


Delivery Date.
“Deed” shall have the meaning set forth in Section 5.3.
“Deposit” shall have the meaning set forth in Section 3.1.
“Diligence Delivery Date” shall have the meaning set forth in Section 4.1(a).
“Diligence Materials” shall have the meaning set forth in Section 4.1(a).
“Escrow Holder” shall have the meaning set forth in Section 3.1.
“Hazardous Materials” shall mean, collectively, (a) any materials, wastes or
substances defined as “hazardous” or “toxic” or any similar term under any Laws
and Restrictions or the presence of which requires investigation or remediation
under any Laws and Restrictions and (b) any petroleum or petroleum products,
radioactive materials, infectious materials, asbestos, polychlorinated biphenyls
or urea formaldehyde foam insulation.
“Holiday” shall have the meaning set forth in Section 11.12.
“Improvements” shall mean, collectively, all buildings, structures, fixtures and
other improvements now or hereafter located on the Land including, without
limitation, the 39,176 rentable square foot industrial /commercial building,
together with all appurtenances thereto and all apparatus, equipment and
appliances located on the Land and owned by Seller and used in connection with
the operation and occupancy thereof such as systems or facilities for heating,
ventilation, air conditioning, climate control, utility services, irrigation and
all landscaping, and all residual interests in leasehold improvements under the
Lease.
“Intangible Property” shall mean all intangible personal property now or
hereafter owned or held by Seller and used in the ownership, use or operation of
the Real Property and/or Personal Property, including, without limitation: any
contract or lease rights; utility contracts; any and all transferable or
assignable permits, building plans and specifications, certificates of
occupancy, operating permits, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, engineering, soils, pest
control and other reports relating to the Property; advertising materials, and
telephone exchange numbers identified with the Property; maintenance, service
and other operating contracts, equipment leases and other arrangements or
agreements to which Seller is a party affecting the ownership, repair,
maintenance, management, leasing or operation of the Property; and all other
agreements or rights relating to the ownership, use and operation of the
Property, as defined below.
“Land” shall mean the real property commonly known as 3100 Central Expressway,
Santa Clara, California, and more particularly described in Exhibit A to this
Agreement, together with all rights, privileges, rights-of-way and easements
appurtenant to and used in connection with the beneficial use and enjoyment of
the Land.
“Laws and Restrictions” shall mean all applicable federal, state, local and
other laws, statutes, regulations, codes, orders, ordinances and rules
including, without limitation, those relating

3

--------------------------------------------------------------------------------


to fire, safety, land use, subdivision, health, labor, environmental protection,
seismic design, conservation, parking, handicapped access, zoning and building,
and all restrictive covenants (if any), other title encumbrances and other
obligations affecting the Property, all applicable provisions of the Americans
With Disabilities Act of 1990, and all amendments thereto.
“Lease” shall mean that certain Lease Agreement, dated April 15, 2011, between
Seller, as “Landlord”, and NANOSCALE COMBINATORIAL SYNTHESIS INC., an Arizona
corporation, which does business in California as NANOSYN (“Nanosyn”), as
“Tenant”.
“Lease Termination Agreement” shall have the meaning set forth in Section 5.3.
“Non-Foreign Affidavit” shall have the meaning set forth in Section 5.3.
“OFAC” shall have the meaning set forth in Section 6.1(p).
“PCOR” shall have the meaning set forth in Section 5.4.
“Personal Property” shall mean all personal property owned by Seller and located
on the Property, including, without limitation, all furniture, fixtures,
machinery, appliances and equipment, other than the excluded Personal Property
of Seller listed on Exhibit B-1.
“Property” shall mean collectively the Real Property, the Personal Property and
the Intangible Property.
“Purchase Price” shall have the meaning set forth in Section 3.1.
“Real Estate Compensation” shall have the meaning set forth in Section 10.
“Real Property” shall mean, collectively, the Land and the Improvements.
“Required Endorsements” shall mean to the extent applicable and available in the
jurisdiction where the Property is located, the issuance of the following
endorsements: ALTA “contiguity”, “extended coverage”, “access”, “gap coverage”,
“legal same as survey”, “owner’s comprehensive”, “separate tax lot”,
“subdivision”, “waiver of arbitration”, “zoning” (ALTA 3.1 with parking), ALTA
9.2 and “location”.
“Section 1542” shall have the meaning set forth in Section 6.6.
“Service Contracts” shall mean those certain service contracts to which Seller
is a party and related to the operation, maintenance or repair of the Property
and which are listed on Exhibit B-2 attached hereto and made a part hereof.
“Survey” shall mean an ALTA survey with respect to the Property, from a licensed
surveyor in the jurisdiction in which the Property is located.
“Survival Period” shall mean the period beginning on the Closing Date and
continuing through the first anniversary of the Closing Date.

4

--------------------------------------------------------------------------------


“Surviving Obligations” shall mean those obligations and liabilities of Buyer or
Seller which expressly survive the Closing or the earlier termination of this
Agreement.
“Tax Proceedings” shall mean any tax abatement, tax certiorari or similar tax
proceedings that have been commenced by Seller with respect to the Property for
any tax year.
“Title Affidavit” shall have the meaning set forth in Section 4.2.
“Title Company” shall mean:
Kensington Vanguard National Land Services, as agent for
Stewart Title Guaranty Company
39 West 37th Street, 7th floor
New York, New York 10018
Attention: Heather Fiocchi
Tel. 646.695.7930


“Title Policy” shall mean an ALTA 2006 Owner’s Title Insurance Policy, in the
full amount of the Purchase Price, issued by the Title Company and insuring that
fee simple title to the Property is vested in Buyer, with all standard and
general printed exceptions deleted so as to afford full “extended form
coverage”, together with the Required Endorsements, and otherwise in a form and
substance consistent with the Title Report.


“Title Report” shall mean the preliminary title report and commitment to issue
an ALTA 2006 Owner’s Policy with respect to the fee simple interest in the Real
Property in the full amount of the Purchase Price to be issued by the Title
Company.
“Voluntary Liens” shall mean all (x) monetary liens and encumbrances, including
mortgages, judgments and federal, state and municipal tax liens and (y) all
non-monetary liens and encumbrances which Seller has suffered or allowed to be
placed on the Property without Buyer’s written consent from and after the
Contract Date.
2.Purchase and Sale. Seller agrees to sell the Property to Buyer, and Buyer
agrees to purchase the Property from Seller, on all of the terms, covenants and
conditions set forth in this Agreement.
3.Purchase Price; Escrow Holder
3.1    Purchase Price. The total purchase price for the Property (the “Purchase
Price”) shall be Seven Million Two Hundred Fifty Thousand and 00/100 Dollars
($7,250,000.00) which, subject to all prorations and adjustments provided in
this Agreement, shall be paid by Buyer to Seller through escrow with the Title
Company (the Title Company, in its capacity as escrow holder hereunder, is
referred to as “Escrow Holder”). Buyer shall deposit Two Hundred Thousand
Dollars ($200,000.00) with the Title Company within three (3) Business Days
after full execution of this Agreement (such amount, together with all interest
earned thereon, collectively, the “Deposit”) The balance of the Purchase Price
shall be paid by wire transfer of immediately available

5

--------------------------------------------------------------------------------


federal funds on the Closing Date.
3.2    Duties of Escrow Holder. The Escrow Holder shall deposit and maintain the
Deposit in a federally insured interest-bearing “money market” account at Wells
Fargo Bank, N.A. or any other national commercial bank reasonably acceptable to
Buyer, with the interest from such account to be credited upon the occurrence of
the Closing to the Purchase Price. The Escrow Holder shall not commingle the
Deposit with any other funds of the Escrow Holder. All interest earned on the
Deposit will be the property of Buyer and will be reported to the Internal
Revenue Service as income of Buyer (unless the Closing does not occur and Seller
is entitled to receive the Deposit pursuant to the provisions of this
Agreement). Buyer and Seller will each provide the Escrow Holder with a taxpayer
identification number. If the Closing does not occur, the Escrow Holder shall
disburse the Deposit to the party entitled thereto in accordance with the terms
and conditions of this Agreement. If the Closing does occur, the Deposit shall
be credited against the Purchase Price and disbursed to Seller on the Closing
Date as part of the Purchase Price.
3.3    Obligations and Liabilities of Escrow Holder. The acceptance by the
Escrow Holder of its duties as such under this Agreement is subject to the
following terms and conditions, which all parties to this Agreement hereby agree
shall govern and control with respect to the obligations, liabilities, rights,
duties, and immunities of the Escrow Holder:
(i)    The Escrow Holder acts hereunder as a depositary only, and except as
expressly set forth in subsection (vi) below is not responsible or liable in any
manner for the sufficiency of any amounts deposited with it.
(ii)    The Escrow Holder shall not be liable for acting upon any notice,
request, waiver, consent, receipt or other instrument or document which the
Escrow Holder in good faith believes to be genuine and what it purports to be.
(iii)    The Escrow Holder shall not be liable for any error in judgment, or for
any act done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for anything which it may do or refrain from doing in connection
herewith, except its own bad faith, negligence or misconduct.
(iv)    The Escrow Holder may consult with, and obtain advice from, legal
counsel in the event of any dispute or question as to the construction of any of
the provisions hereof or its duties hereunder.
(v)    In the performance of its duties hereunder, the Escrow Holder shall be
entitled to rely upon any document, instrument or signature believed by it to be
genuine and signed by either of the other parties hereto or their successors.
(vi)    Escrow Holder hereby agrees to indemnify, protect and hold Buyer and
Seller harmless from and against any losses, costs, damages or expenses
(including reasonable attorneys’ fees) resulting from Escrow Holder’s fraud,
negligence or willful misconduct. Subject to the preceding sentence, Seller and
Buyer each hereby release the Escrow Holder from any act done or omitted to be
done by the Escrow Holder in good faith in the performance of its duties
hereunder.

6

--------------------------------------------------------------------------------


3.4    Disputes. If there is a dispute between the parties with respect to the
disposition of the Deposit, the Escrow Holder shall either retain the Deposit or
deliver the Deposit into a court of competent jurisdiction. Upon delivery of the
Deposit into a court of competent jurisdiction, the Escrow Holder shall be
released and discharged from all further obligations hereunder arising after the
date of such delivery. Notwithstanding the foregoing, upon termination of this
Agreement by Buyer prior to the expiration of the Contingency Period, the Escrow
Holder shall comply with the unilateral instructions of Buyer given in
compliance with the provisions of this Agreement regarding the disposition of
the Deposit.
3.5    IRS Real Estate Sales Reporting. The Escrow Holder agrees to act as “the
person responsible for closing” the transactions contemplated hereby pursuant to
Section 6045(e) of the Internal Revenue Code of 1986, as amended, and the Escrow
Holder shall prepare and file all informational returns, including IRS
Form 1099‑S, and shall otherwise comply with the provisions of said
Section 6045(e).
3.6    Compensation; Reimbursement. The Escrow Holder agrees to serve without
compensation for its services hereunder other than its commercially reasonable
escrow fees, which Buyer and Seller shall share equally; and provided further
that Buyer and Seller each hereby agree to reimburse, or to advance to, the
Escrow Holder one-half (1/2) of all reasonable costs and expenses incurred by
the Escrow Holder in the performance of its duties hereunder, unless the Escrow
Holder incurs any costs and expenses in connection with any action, dispute or
proceeding between Seller and Buyer hereunder, in which event the party that
does not prevail in such dispute shall be responsible for the payment of all
such costs and expenses.
4.Contingencies.
4.1    Property Condition.
(a)    Diligence Materials. Seller shall within three (3) Business Days after
the Contract Date provide Buyer with copies of the following items and
materials, but only to the extent same exist, are known to exist by Seller, and
are in Seller’s possession or control: the Lease, the Service Contracts,
Seller’s most recent title insurance policy for the Property together with all
of the exception documents referred to therein, Seller’s most recent survey of
the Property, all existing environmental reports with respect to the Property,
all existing engineering reports with respect to the Property, copies of all tax
bills with respect to the Property for the previous three (3) tax years, and
operating statements and other books, records and documents relating to the
Property (such items, collectively, the “Diligence Materials”, and the date such
Diligence Materials are delivered to Buyer, the “Diligence Delivery Date”). In
addition, Seller shall deliver to Buyer copies of any other items reasonably
requested by Buyer to the extent the same exist, are known to exist by Seller,
and are in Seller’s possession or control. Except as otherwise specifically
provided in this Agreement, Seller makes no representation or warranty
whatsoever regarding the existence or availability of the Diligence Materials
and Seller shall not be obligated to create or obtain any of the Diligence
Materials. Buyer acknowledges and agrees that, except as otherwise provided in
this Agreement: (A) any and all of the Diligence Materials are provided or made
available to Buyer for informational purposes only and do not constitute
representations or warranties of Seller of any kind; (B) the documents,
information and reports that Seller provides or makes available to Buyer

7

--------------------------------------------------------------------------------


in connection with the negotiation, execution and delivery of this Agreement may
not be inclusive of all of the documents, information and reports in existence
concerning the Property but shall be inclusive as to all documents, information
and reports concerning the Property that are known by Seller to exist and are
within Seller’s possession or control; and (C) by providing or making available
to Buyer the Diligence Materials, and subject to the representations and
warranties expressly made by Seller in this Agreement, Seller has complied with
and satisfied any obligations Seller may have to provide Buyer with information
about the Property. Buyer shall be deemed to have reviewed any and all materials
in the files of Seller regardless of whether Buyer elects to review such files
and materials, to the extent Buyer is permitted to review such files and
materials pursuant to this Agreement. If this Agreement is terminated for any
reason whatsoever, Buyer shall promptly deliver to Seller or destroy, at Buyer’s
option, the original and any copies of all Diligence Materials delivered to
Buyer or Buyer’s agents, representatives or designees by Seller or Seller’s
agents, representatives or employees, or copied by Buyer or Buyer’s agents
pursuant to this Agreement. Notwithstanding the foregoing sentence, if Seller
delivers to Buyer any Diligence Materials that are identified as originals in a
transmittal letter accompanying delivery of such Diligence Materials to Buyer,
Buyer shall, if this Agreement is terminated for any reason whatsoever, return
such original Due Diligence Materials to Seller.
(b)    Inspections. During the Contingency Period, Buyer shall have the right to
conduct, at its sole cost and expense, such investigations, studies, surveys,
analyses and tests on and of Seller (provided, however, that such investigations
of Seller shall be limited to bankruptcy and lien searches and the books and
records of Seller related to the Property as provided below) and the Property
and its legal and physical condition as Buyer shall, in its reasonable
discretion, determine are necessary, (including, without limitation, inspections
of all roofs, electrical, mechanical and structural elements, HVAC systems and
other building systems located on or within the Improvements), to perform due
diligence (including, without limitation, any non-intrusive and non-destructive
soil, water and air sampling analysis or other environmental investigations of
the Property), to examine the books and records of Seller related to the
Property, the Lease, lease files, Service Contracts, insurance policies, tax,
utility and other bills, operating statements, rent rolls, operating statements
and all other general records with respect to the Property (and to make copies
thereof), to interview Nanosyn as tenant under the Lease, property managers and
service providers of the Property, and to perform such other inspections and
investigations with respect to the Property as Buyer shall reasonably deem
necessary or appropriate. During the Contingency Period, Buyer may also perform
(x) surveys, architectural, engineering, geotechnical, property condition and
environmental inspections and soil tests and other tests and (y) intrusive
inspection and sampling, including intrusive soil and groundwater testing but
only if such intrusive inspection and sampling is recommended by a Phase I
environmental site assessment or required by any lender and Seller has given its
prior written consent thereto, which shall not be unreasonably withheld,
conditioned or delayed. In order to perform the foregoing investigations,
provided that Seller has given its prior written consent to the extent such
consent is required hereunder, Buyer shall have the right, during the
Contingency Period, to enter onto the Property, at all reasonable times, upon
reasonable advance notice to Seller, provided that (A) Buyer has named Seller
and Nanosyn as additional insureds on a One Million Dollar ($1,000,000)
combined, single limit, comprehensive commercial general liability insurance
policy issued by a licensed insurance company, and (B) Buyer shall defend,
indemnify, protect and hold Nanosyn, Seller, the Property, and Nanosyn’s and
Seller’s affiliates,

8

--------------------------------------------------------------------------------


subsidiaries, officers, directors and agents harmless from and against any loss,
cost, damage, or expense (including without limitation, reasonable attorneys’
fees) incurred by Nanosyn or Seller as a result of property damage, personal
injury, or mechanics’ liens, to the extent relating to or arising out of Buyer’s
inspection of the Property and Improvements (except to the extent that such
expense, loss or damage relates to or arises out of any act or omission of
Seller or the mere discovery of any pre-existing condition at the Property).
Prior to commencing its inspections of the Property as provided above, Buyer
shall obtain the written consent of Nanosyn to such inspections and shall
deliver a copy of such consent to Seller (which delivery may be effected by
email to Seller’s counsel).
(c)    Property Contingency. If Buyer is not satisfied with the condition of the
Property or any other matter with respect to the Property, then Buyer may
terminate this Agreement by delivering written notice thereof to Seller on or
before 5:00 p.m. Pacific Time on the last day of the Contingency Period, in
which case the Deposit shall be promptly returned to Buyer and, except for the
indemnity provided in Section 4.1(b), this Agreement shall be null and void and
of no further force and effect. Buyer’s failure to timely deliver such written
notice of termination shall be conclusively deemed to be Buyer’s approval of the
condition of the Property and waiver of its contingency hereunder.
4.2    Title and Survey. Promptly following the Contract Date, Buyer shall order
(i) the Title Report from the Title Company, together with complete and legible
copies of all instruments and documents referred to therein as exceptions to
title, and (ii) the Survey. Buyer shall have the right from time to time to
order such updates or supplements to the Title Report and the Survey as Buyer or
its lender deems necessary. Buyer shall instruct each of the Title Company and
the surveyor to deliver copies of the Title Report and the Survey, and any
supplements or updates thereto, to Seller’s counsel. No later than (A) with
respect to the Title Report and Survey, five (5) Business Days prior to the
expiration of the Contingency Period, and (B) with respect to any update to the
Title Report or Survey, the sooner to occur of (i) two (2) Business Days after
the receipt of such update to the Title Report or Survey (even if after the
expiration of the Contingency Period), and (ii) the Closing Date, Buyer shall
notify Seller of any matters identified in the Title Report or shown on the
Survey (or any such update thereto) which Buyer or its lender finds
objectionable in their sole and absolute discretion (provided, however, that
with respect to any such matters first arising after the expiration of the
Contingency Period, Buyer shall only be entitled to object to (w) Voluntary
Liens and (x) other matters created by Seller after the expiration of the
Contingency Period). Seller shall have until the sooner to occur of (y) two (2)
Business Days from its receipt of any such title objection notice from Buyer and
(z) the Closing Date, to notify Buyer in writing whether or not Seller commits
to cause such objections to be removed from the land records or insured against
(and with respect to any matters proposed by Seller to be insured against by
Title Company, in a manner satisfactory to Buyer in its sole discretion) at
Closing, provided, however that Seller shall be obligated to remove or cause the
removal from the land records of all Voluntary Liens and other matters created
by Seller at or prior to Closing. If, for any reason, Seller is unable or
unwilling to take such actions as may be required to remedy or remove from the
land records any title objections raised by Buyer (other than Voluntary Liens
and other matters created by Seller, which Seller shall in all events be
obligated to cure or remove as provided herein), Seller shall give Buyer notice
thereof, it being understood and agreed that the failure of Seller to give such
notice within the time period provided above shall be deemed an election by
Seller to not remedy any such

9

--------------------------------------------------------------------------------


matters. If Seller shall be unable or unwilling to remedy any matters (other
than Voluntary Liens and other matters created by Seller which Seller shall be
obligated to cure or remove as provided herein) as to which Buyer has objected,
Buyer may elect either (i) to terminate this Agreement by notice given to Seller
within the sooner to occur of (X) two (2) Business Days following Buyer’s
receipt of Seller’s notice and (Y) the Closing Date, whereupon the Deposit shall
be refunded to Buyer and neither party shall have any further obligations to the
other hereunder, except for the indemnity provided in Section 4.1(b), or (ii) to
proceed to Closing in accordance with the terms and conditions of this
Agreement, notwithstanding such matter and without any abatement or reduction in
the Purchase Price on account thereof. At the Closing, Seller shall execute and
deliver such affidavits and indemnities as the Title Company or Buyer or its
lender may reasonably require, including, without limitation, a so-called
owner’s affidavit (“Title Affidavit”) in such form as will permit the Title
Company to issue the Title Policy without exceptions for parties-in-possession
or mechanic’s liens and a so-called gap indemnity in such form as will permit
the Title Company to release the Purchase Price to Seller prior to recording the
deed and the other applicable closing documents.
4.3    Financing Contingency. Buyer shall use commercially reasonable efforts to
obtain a firm commitment on terms reasonably acceptable to Buyer from a lender
acceptable to Buyer to finance the acquisition of the Property. Buyer’s
prospective lenders shall have the same rights as Buyer under Section 4.1(a) to
inspect the Diligence Materials and Property during the Contingency Period,
provided that Buyer’s indemnity and insurance coverage specified in Section
4.1(b) shall extend to said prospective lenders. If Buyer is unable to obtain a
reasonably satisfactory (as solely determined by Buyer) firm commitment for
financing for its acquisition of the Property, then Buyer may terminate this
Agreement by delivering written notice thereof to Seller on or before 5:00 p.m.
Pacific Time on the last day of the Contingency Period, in which case the
Deposit shall be promptly returned to Buyer and, except for the indemnity
provided in Section 4.1(b), this Agreement shall be null and void and of no
further force and effect. Buyer’s failure to timely deliver such written notice
of termination shall be conclusively deemed to mean that Buyer has obtained
satisfactory financing necessary to proceed with its purchase of the Property
and has waived its financing contingency hereunder.
4.4    Satisfaction of Contingencies. Upon the satisfaction or deemed
satisfaction of the contingencies provided for in this Article 4, the Deposit
shall thereafter be non-refundable to Buyer except in the event of a default by
Seller hereunder or a failure of a condition precedent to Buyer’s obligation to
close pursuant to Section 5.2.
5.Escrow and Closing
5.1    Closing Date. Through the Escrow Holder at the Title Company, Buyer and
Seller shall consummate this transaction on the Closing Date or such earlier
date upon which Buyer and Seller may mutually agree, provided, however, that if
required by Buyer’s lender, Buyer shall have the one-time right to adjourn the
Closing for a period not to exceed five (5) calendar days by giving written
notice to Seller at any time prior to the Closing Date.
5.2    Conditions Precedent.

10

--------------------------------------------------------------------------------


(a)    The obligation of Buyer to acquire the Property from Seller shall be
subject to the satisfaction of the following conditions precedent on and as of
the dates set forth below: (a) On or prior to the Closing Date, Seller shall
have duly executed, acknowledged (where appropriate) and delivered into escrow
with the Title Company all of the documents and deliverables set forth in
Section 5.3 below, (b) on or prior to the Closing Date, Seller shall have
delivered to Buyer fully executed, true, accurate and complete copies of the
Diligence Materials, (c) all representations and warranties of Seller made
herein shall be true, correct and complete on and as of the Closing Date, as if
such representations and warranties were first made on the Closing Date, (d)
Seller shall have performed all covenants and obligations required to be
performed by Seller on or before the Closing Date, and (e) the Title Company
shall be irrevocably committed to issue the Title Policy to the Buyer
(b)    The obligation of Seller to sell and convey the Property to Buyer shall
be subject to the satisfaction of the following conditions precedent on and as
of the dates set forth below: (i) On or prior to the Closing Date, Buyer shall
have duly executed, acknowledged (where appropriate) and delivered into escrow
with the Title Company all of the documents and deliverables set forth in
Section 5.4 below, (ii) on or prior to the Closing Date, Buyer shall have
delivered the entire Purchase Price to Escrow Holder, and (iii) all
representations and warranties of Buyer made herein shall be true, correct and
complete on and as of the Closing Date, as if such representations and
warranties were first made on the Closing Date.
5.3    Deposits and Deliveries by Seller. Seller shall deposit or cause to be
deposited into escrow with the Title Company, (or at Seller’s election, at the
office of Stewart Title Guaranty Company, 7676 Hazard Center Drive, #820, San
Diego, California 92108, to the attention of a title officer to be designated by
Escrow Holder at least five (5) Business Days prior to the Closing Date), the
following documents duly executed and acknowledged as required:
(a)    A deed in the form attached hereto as Exhibit C (the “Deed”), together
with a separate affidavit signed by Seller, stating the amount of transfer tax
due on recordation of the Deed and requesting the Santa Clara County Recorder
attach such affidavit to the Deed after recordation.
(b)    A Bill of Sale in the form attached hereto as Exhibit D transferring the
Personal Property, if any, to Buyer (the “Bill of Sale”).
(c)    A counterpart of a Lease Termination Agreement in a form to be mutually
agreed by Seller and Buyer prior to the Closing Date, terminating the Nanosyn
Lease as of the Closing Date, including a cancellation of the letter of credit
thereunder and delivery to Escrow Holder of the original of such letter of
credit (collectively, the “Lease Termination Agreement”).
(d)    An Affidavit of Non-Foreign Status in the form attached hereto as Exhibit
F (the “Non-Foreign Affidavit”).
(e)    A counterpart of an Assignment of Intangible Property and Service
Contracts in the form attached hereto as Exhibit G transferring to Buyer all of
the Intangible Property and Service Contracts (the “Assignment of Intangible
Property and Service Contracts”).

11

--------------------------------------------------------------------------------


(f)    Seller’s written escrow instructions to close escrow in accordance with
the terms of this Agreement, and Seller’s executed settlement statement as
prepared by the Title Company and approved by Seller.
(g)    Such other documents, resolutions, consents and affidavits required by
the Title Company (including, without limitation, the Title Affidavit) to effect
the valid consummation of the transaction evidenced by this Agreement.
5.4    Deposits and Deliveries by Buyer. Buyer shall deposit or cause to be
deposited into escrow with the Title Company, each of the following documents
duly executed and acknowledged as required and funds:
(a)    Preliminary Change of Ownership Report (“PCOR”), to be submitted (but not
recorded) with the Deed and requesting the Santa Clara County Recorder forward
the same to the Santa Clara County Assessor’s Office.
(b)    A counterpart of the Lease Termination Agreement, executed by Nanosyn.
(c)    A counterpart of the Assignment of Intangible Property and Service
Contracts.
(d)    Buyer’s written escrow instructions to close escrow in accordance with
the terms of this Agreement, and Buyer’s executed settlement statement as
prepared by the Title Company and approved by Buyer.
(e)    Cash, wire transfer, cashier’s check, or other immediately available
funds, which, together with the Deposit, shall equal the amount shown as due
from Buyer on Buyer’s executed settlement statement.
(f)    Such other documents, resolutions, consents and affidavits required by
the Title Company to effect the valid consummation of the transaction evidenced
by this Agreement.
5.5    Closing. The Title Company shall close escrow on the Closing Date when it
has received all of the documents and funds listed in Sections 5.3 and 5.4. The
Title Company shall close escrow by:
(a)    Recording the Deed, and submitting the transfer tax affidavit and PCOR
therewith.
(b)    Issuing to Buyer the Title Policy with the Required Endorsements insuring
Buyer in the amount of the Purchase Price that fee simple absolute title to the
Real Property is vested in Buyer, subject only to the exceptions to title set
forth in the Title Report that have not been objected to by Buyer and any
additional exception items securing Buyer’s acquisition financing for the
Property.

12

--------------------------------------------------------------------------------


(c)    Delivering to Seller the Purchase Price, after deducting Seller’s share
of closing costs and prorations, and the counterpart originals of the Lease
Termination Agreement and Assignment of Intangible Property and Service
Contracts, each duly executed by Buyer.
(d)    Delivering to Buyer the original of the Bill of Sale, the counterpart
originals of the Lease Termination Agreement and Assignment of Intangible
Property and Service Contracts, and the Non-Foreign Affidavit, each duly
executed by Seller.
(e)    Delivering to Buyer and Seller copies of all other documents and things
deposited and/or delivered through escrow, the originals of which are not being
delivered by the Title Company to such parties, together with Title Company’s
final Buyer’s and Seller’s closing statements for the subject transaction.
5.6    Prorations. The following are to be apportioned, based on a 365-day
calendar year, as of the Closing Date, as follows:
(a)    Rent/Property Charges. Rent actually collected under the Lease, and, to
the extent not paid directly by Nanosyn or Seller, taxes, insurance, utilities,
management, service and operating expenses payable to Seller as landlord under
the Lease.
(b)    Other Apportionments. Amounts payable under annual or periodic permit
and/or inspection fees (calculated on the basis of the period covered), and
liability for other Property operation and maintenance expenses and other
recurring costs shall be apportioned as of the Closing Date.
(c)    Service Contracts. Fees and charges under the Service Contracts (other
than the Service Contracts that are to be terminated or which are not assumed by
Buyer at Closing in accordance with Section 6.4(e) shall be prorated on a per
diem basis based upon the per diem charges obtained by using the most recent
billing statement rendered to Seller by the applicable service provider and,
after an actual statement is received, a copy shall be delivered to Buyer or
Seller, as applicable, and the apportionment of such charges hereunder shall be
recomputed if necessary.
(d)    Fuel and Utilities. Fuel, electricity, water and other utility costs
(including, without limitation, water rates and charges and sewer and vault
taxes and rents) that are not the responsibility of Nanosyn under the Lease
shall be apportioned as of the Closing Date, provided, however, that if there
are any water, gas or electric meters located at the Property, Seller shall
obtain readings thereof to a date not more than thirty (30) days prior to the
Closing Date and the unfixed water rates and charges, sewer taxes and rents and
gas and electricity charges, if any, based thereon for the intervening time
shall be apportioned on the per diem basis on the basis of such readings. If
such readings are not obtainable by the Closing Date, then, at the Closing, any
water rates and charges, sewer taxes and rents and gas and electricity charges
which are based on such readings shall be prorated based upon the per diem
charges obtained by using the most recent period for which such readings shall
then be available. Upon the taking of subsequent actual readings, the
apportionment of such charges shall be recalculated and Seller or Buyer, as the
case may be, shall make prompt payment to the other based upon such
recalculations.

13

--------------------------------------------------------------------------------


(e)    Real Estate Taxes and Special Assessments. General real estate taxes and
assessments shall be prorated by Seller and Buyer as of the Closing Date based
on the rates and assessed valuation applicable in the tax year for which
assessed.
(f)    Insurance Premiums. No insurance policies of Seller are to be assigned or
otherwise transferred to Buyer, and no apportionment of the premiums therefor
shall be made.
(g)    Adjustment/Reconciliation. Seller and Buyer shall jointly prepare a
preliminary Closing adjustment on the basis of the Lease and other sources of
income and expenses, and shall deliver such computation to the Title Company
prior to Closing. If any of the aforesaid prorations cannot be calculated
accurately on the Closing Date, then they shall be calculated as soon as
practicable after the Closing Date, provided, however, all such adjustments and
reconciliations shall occur no later than one hundred eighty (180) days after
the Closing Date. Either party owing the other party a sum of money based on
such subsequent proration(s) shall promptly pay said sum to the other party.
(h)    Errors. If either party discovers any errors in the Closing adjustments
within one hundred eighty (180) days after the Closing Date, the parties shall
make such adjustments and reconciliations as are necessary to correct such
errors; provided, however, all such adjustments and reconciliations shall occur
no later than one hundred eighty (180) days after the Closing Date.
(i)    Survival. The provisions of this Section 5.6 shall survive the Closing.
5.7    Closing Costs. Seller shall pay the cost of the County of Santa Clara
transfer tax, the CLTA portion of the title insurance premiums for Owner’s
Policy (but only for a liability amount up to the Purchase Price), and Seller’s
legal fees and costs incurred in connection with the contemplated transaction.
Buyer shall pay all sales tax (if any) on the Personal Property, the balance of
the ALTA title insurance premium and endorsements, the costs of any ALTA survey
and Buyer’s legal fees and costs incurred in connection with the contemplated
transaction. The City of Santa Clara transfer tax, if any, shall be shared
equally by Buyer and Seller. Escrow and recording fees and all other costs and
charges of the escrow for the sale not otherwise provided for in this Section
5.7 shall be split equally between Buyer and Seller.
5.8    Possession. The Nanosyn Lease shall terminate and right to possession of
the Property shall transfer to Buyer on the Closing Date.
5.9    Filing Of Reports. Title Company shall be solely responsible for the
timely filing of any reports or returns required pursuant to the Internal
Revenue Code of 1986 (and any similar reports or returns required under any
state or local laws) in connection with the closing of the transaction
contemplated in this Agreement.
6.Representations, Warranties, Covenants and Agreements.
6.1    Representations and Warranties of Seller. Seller hereby makes the

14

--------------------------------------------------------------------------------


following representations and warranties to Buyer, which are true in all
respects as of the Contract Date and shall be true in all respects on the
Closing Date:
(c)    Seller is an Oregon corporation, duly formed, validly existing and in
good standing under the laws of the State of Oregon, is duly qualified to
conduct business in the State of California and has the full power, authority
and legal right to enter into and perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents and agreements executed or to be executed
pursuant to this Agreement, have been duly authorized by all necessary action on
the part of Seller and upon the execution and delivery of this Agreement and any
such document, this Agreement and each such document shall constitute the valid
and binding obligations and agreements of Seller, enforceable against Seller in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
(d)    Seller is not a “foreign person” as defined in Internal Revenue Code
Section 1445 and any related regulations.
(e)    None of the execution, delivery or performance of this Agreement or any
other document to be executed, delivered or performed by Seller hereunder, nor
compliance with the terms and provisions hereof or thereof, will result in any
breach of the terms, conditions or provisions of, or conflict with or constitute
a default under, or result in the creation of any lien, charge or encumbrance
upon the Property pursuant to the terms of any indenture, mortgage, deed of
trust, note, evidence of indebtedness or any other agreement or instrument by
which Seller or the Property is bound.
(f)    There is no action, suit, arbitration, unsatisfied order or judgment,
governmental investigation or proceeding pending or, to Seller’s knowledge,
threatened against Seller or the Property or the transaction contemplated by
this Agreement (other than any such matters of which Nanosyn received a written
notice that was not delivered by Nanosyn to Seller). There are no legal actions,
suits or proceedings pending by Seller against Nanosyn under the Lease,
including, without limitation, any summary dispossess or other eviction or
ejectment proceedings.
(g)    Other than the Lease, Seller has not entered into, and to Seller’s
knowledge, the Property is not subject to, any contract or agreement with
respect to the occupancy of the Property (or any portion thereof).
(h)    Other than the Service Contracts, Seller has not entered into, and to
Seller’s knowledge, the Property is not subject to, any contract or agreement
with respect to the management, operation or maintenance of the Property (or any
portion thereof) or otherwise affecting the Property (or any portion thereof).
The copies of the Service Contracts heretofore delivered (or to be delivered) by
Seller to Buyer are (or will be) true, correct and complete copies thereof; the
Service Contracts have not been amended except as evidenced by amendments
similarly delivered. Each of the Service Contracts is in full force and effect
on the terms set forth therein, and to Seller’s knowledge, there are no defaults
under the Service Contracts, or circumstances which with the giving of notice,
the passage of time or both, would constitute a default by any party

15

--------------------------------------------------------------------------------


thereunder.
(i)    Other than the Lease and the Service Contracts, Seller has not entered
into any contract or agreement with respect to the Property which will be
binding on Buyer or the Property after the Closing. Seller has engaged no
property manager to manage the Property.
(j)    Seller has not received any written notice alleging that the Property
violates any Laws and Restrictions, and, to Seller’s knowledge, the Property
does not violate any Laws and Restrictions in any material respect. To the
extent that the obligation to obtain all material licenses, permits and other
authorizations necessary for the current use, occupancy and operation of the
Property is Seller’s obligation and is not the obligation of Nanosyn under the
lease, there are presently in effect all material licenses, permits and other
authorizations necessary for the current use, occupancy and operation of the
Property.
(k)    No investigation, action or proceeding is pending and, to Seller’s
knowledge, no action or proceeding is threatened and no investigation looking
toward any action or proceeding has begun, which involves any condemnation or
eminent domain proceeding against any part of the Property, or which involves
any modification or realignment of any intersection, street or highway adjacent
to the Property or which could affect the present use or zoning of the Property
(other than any such matters of which Nanosyn received a written notice that was
not delivered by Nanosyn to Seller).
(l)    Seller has not received any written notice of, and has no knowledge of,
any proposed or pending increase in the assessed valuation or rate of taxation
of any or all of the Property from that reflected on such real estate tax bills.
No Tax Proceedings are currently pending or subject to appeal or will be
currently pending or subject to appeal as of the Closing Date.
(m)    To Seller’s knowledge, the Property is free from any Hazardous Materials,
except for such Hazardous Materials as are brought onto the Property by Nanosyn
and such Hazardous Materials as are maintained in the ordinary course of
business at the Property and in accordance with Laws and Restrictions. Seller
has not received written notification, and has no knowledge, that any
governmental or quasi-governmental authority has determined that there are any
violations of environmental statutes, ordinances or regulations affecting the
Property.
(n)    No attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization, or other proceedings are
pending or, to Seller’s knowledge, threatened against Seller (other than any
such threatened matters of which Nanosyn received a written notice that was not
delivered by Nanosyn to Seller), nor are any such proceedings contemplated by
Seller, nor to Seller’s knowledge do any grounds exist for any such proceedings
to be instituted against Seller. Seller has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy, or
admitted in writing its inability to pay its debts as they come due or made an
offer of settlement, extension or composition to its creditors generally, and
Seller has received no written notice of and has no knowledge of (i) the filing
of any involuntary petition by Seller’s creditors, (ii) the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets, or
(iii) the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets.

16

--------------------------------------------------------------------------------


(o)    To Seller’s knowledge, all Diligence Materials and other items and
documents delivered by or on behalf of Seller to Buyer pursuant to this
Agreement, are true, accurate and complete in all material respects.
(p)    Seller has not entered into any other outstanding contracts for the sale
of all or any portion of the Property, nor do there exist any rights of first
offer, first refusal or options to purchase all or any portion of the Property,
other than as set forth in the Lease.
(q)    Seller has no employees at the Property. Seller has no employees for whom
Buyer shall have any liability or responsibility after the Closing, and there
are no employment agreements, union agreements, benefit agreements, pension
plans, or collective bargaining agreements, at or otherwise affecting the
Property to which Seller is bound which will survive the Closing or for which
Buyer will be responsible for or have any liability for after the Closing.
(r)    Neither Seller nor, to Seller’s knowledge, any of its respective
partners, members, shareholders or other equity owners, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism).
6.2    Survival of Seller’s Representations. All representations and warranties
made in this Agreement by Seller shall survive the Closing for the Survival
Period, provided that no action based on a breach of any such representations or
warranties shall be commenced after the expiration of the Survival Period.
6.3    Representations and Warranties of Buyer. Buyer hereby makes the following
representations and warranties to Seller, which are is true in all respects as
of the Contract Date and shall be true in all respects on the Closing Date:
(g)    Each Buyer an individual and has the full power, authority, legal right
and legal competency to enter into and perform this Agreement. The execution,
delivery and performance of this Agreement and all documents and agreements
executed or to be executed pursuant to this Agreement, have been duly authorized
by all necessary action on the part of Buyer and upon the execution and delivery
of this Agreement and any such document, this Agreement and each such document
shall constitute the valid and binding obligations and agreements of Buyer,
enforceable against Buyer in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.
(h)    There is no pending and Buyer has no knowledge of any threatened actions
or proceedings before any court or administrative agency which will materially
adversely affect the ability of Buyer to perform Buyer’s obligations under this
Agreement.
(i)    To Buyer’s knowledge, no attachments, execution proceedings,

17

--------------------------------------------------------------------------------


assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization, or other proceedings are pending or threatened against Buyer,
nor are any such proceedings contemplated by Buyer, nor to Buyer’s knowledge do
any grounds exist for any such proceedings to be instituted against Buyer. Buyer
has not made a general assignment for the benefit of creditors, filed any
voluntary petition in bankruptcy, or admitted in writing its inability to pay
its debts as they come due or made an offer of settlement, extension or
composition to its creditors generally, and Buyer has received no written notice
of and has no knowledge of (i) the filing of any involuntary petition by Buyer’s
creditors, (ii) the appointment of a receiver to take possession of all, or
substantially all, of Buyer’s assets, or (iii) the attachment or other judicial
seizure of all, or substantially all, of Buyer’s assets.
All representations and warranties made in this Agreement by Buyer shall survive
the Closing for the Survival Period, and no action based on a breach of any such
representations or warranties shall be commenced after the expiration of the
Survival Period.
6.4    Seller Covenants. Seller shall, between the Contract Date and the Closing
Date (to the extent any of the following are not otherwise the obligation of
Nanosyn under the Lease):
(f)    continue to operate, manage, renovate and maintain the Property in a good
and businesslike manner consistent with its current practices, and maintain in
existence all permits and insurance policies relating to the Property and held
by Seller that are in existence as of the date of this Agreement. and not remove
from the Property any Personal Property unless such item is replaced by an item
of similar utility and value.
(g)    comply in all material respects with all Laws and Restrictions; provided,
however, in no event shall Seller be obligated to perform any capital
improvements in connection with this provision.
(h)    comply with all of the terms, covenants and conditions contained in the
Lease, the Service Contracts and any other agreement affecting the Property and
to monitor compliance thereunder in a manner consistent with Seller’s current
practices.
(i)    Not to enter into, modify, amend or terminate any Lease or Service
Contract or any other agreement with respect to the Property, which would
encumber or be binding upon the Property from and after the Closing Date,
without in each instance obtaining the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed prior to the
expiration of the Contingency Period but may be withheld in Buyer’s sole and
absolute discretion thereafter.
(j)    terminate effective as of the Closing Date (at no cost or expense to
Buyer) any and all Service Contracts which Buyer requests Seller to terminate by
notice given to Seller at least five (5) Business Days prior to the Closing
Date.
(k)    promptly notify Buyer of any material change in the condition of the
Property of which Seller becomes aware or of any event or circumstance which
makes any representation or warranty of Seller to Buyer under this Agreement
untrue or misleading in any

18

--------------------------------------------------------------------------------


material respect.
(l)    after the expiration of the Contingency Period, if this Agreement has not
been terminated, not market the Property or otherwise solicit or accept any
offers or inquiries regarding the Property, or entertain offers or take or enter
into back-up offers or back-up sale contracts (and prior to the expiration of
the Contingency Period, Seller agrees to affirmatively disclose in writing the
existence of this Agreement in all of seller’s marketing activities or
negotiations with third parties with respect to the Property).
(m)    not commence any Tax Proceedings for the reduction of the assessed
valuation of the Property for any tax year or challenging the tax rates or other
components used in determining real estate taxes.
(n)    reasonably cooperate with Buyer, at no out-of-pocket cost or expense to
Seller, with respect to all matters related to this Agreement.
6.5    Disclaimer of Warranties; “AS IS” Purchase. Buyer acknowledges that it
will have had an opportunity to conduct due diligence inspections of the
Property and will acquire the Property in its current condition based on its due
diligence inspections. Buyer acknowledges and agrees that the Property is to be
conveyed by Seller to Buyer “as is, with all faults,” and substantially in its
current condition. Buyer further acknowledges and agrees that, except for the
representations and warranties by Seller set forth in Section 6.1 above, the
sale of the Property to Buyer is made without any warranty or representation of
any kind by Seller, either express or implied or arising by operation of law,
and Seller shall have no liability with respect to the value, uses,
habitability, merchantability, condition, design, operation, rents, financial
condition or prospects, or fitness for purpose or use of the Property (or any
part thereof), or any other aspect, portion or component of the Property,
including: (i) the physical condition, nature or quality of the Property,
including the quality of the soils on and under the Property and the quality of
the labor and materials included in any improvements, fixtures, equipment or
personal property comprising a portion of the Property; (ii) the fitness of the
Property for any particular purpose; (iii) the presence or suspected presence of
Hazardous Materials on, in, under or about the Property (including the soils and
groundwater on and under the Property); and (iv) existing or proposed
governmental Laws and Restrictions applicable to the Property or the further
development or change in use thereof, including environmental laws and laws or
regulations dealing with zoning or land use. Further, Seller shall have no
liability for any latent, hidden, or patent defect as to the Property or the
failure of the Property, or any part thereof, to comply with any applicable Laws
and Restrictions. In particular, Buyer acknowledges and agrees that the Property
information made available to Buyer under this Agreement (and any other
information Buyer may have obtained regarding in any way any of the Property,
including without limitation, its operations or its financial history or
prospects from Seller or its agents, employees or other representatives) is
delivered to Buyer as a courtesy, without representation or warranty as to its
accuracy or completeness and not as an inducement to acquire the Property; that
nothing contained in any deliveries of Property information shall constitute or
be deemed to be a guarantee, representation or warranty, express or implied, in
any regard as to any of the Property; and that Buyer is relying only upon the
provisions of this Agreement and its own independent assessment of the Property
and its prospects in determining whether to acquire the

19

--------------------------------------------------------------------------------


Property.
BUYER’S INITIALS: /s/ OI NS
6.6    Release of Seller. Except as specifically provided in this Agreement
(including, without limitation, as specifically provided in the representations
and warranties of Seller provided herein), Seller and its principals, agents and
employees are hereby released from all responsibility and liability regarding
the valuation, saleability, physical condition or utility of the Property, or
its suitability for any purpose whatsoever. Buyer acknowledges that any
information of any type that Buyer has received or may receive from Seller, its
property manager or their respective agents, including, without limitation, any
environmental reports and surveys, is furnished on the express condition that
Buyer shall make an independent verification of the accuracy of such
information, all such information being furnished without any warranty
whatsoever. Buyer hereby specifically waives the provisions of Section 1542 of
the California Civil Code (“Section 1542”) and any similar law of any other
state, territory or jurisdiction. Section 1542 provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
BUYER’S INITIALS: /s/ OI NS
Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
subsection and discussed its import with legal counsel and that the provisions
of this subsection are a material part of this Agreement. The provisions of this
Section 6.6 shall in no event be construed to restrict Buyer from commencing an
action against Seller during the Survival Period for breach of an express
representation or warranty made by Seller herein. The provisions of this Section
6.6 shall survive Closing.
7.Indemnification. Buyer agrees to indemnify, protect and defend Seller against
and hold Seller harmless from any claims, losses, damages, costs or expenses
including, without limitation, any reasonable attorneys’ fees, asserted against,
incurred or suffered by Seller resulting from any breach by Buyer following the
Closing Date of express obligations of Buyer arising under this Agreement. The
obligations of Buyer under this Section 7 shall terminate twelve (12) months
after the Closing Date for all claims except any which have been made in writing
and delivered to Buyer on or prior to the end of such twelve (12) month period.
8.Default by Buyer and Liquidated Damages; Default by Seller.
8.1    Default by Buyer and Liquidated Damages. In the event that (i) all of the
conditions to this Agreement shall have been satisfied, or waived in writing by
Buyer, (ii) Seller shall have performed or tendered performance of all of its
obligations under this Agreement, and (iii) Buyer shall default in its
obligation to purchase the Property, then the Deposit shall be paid by

20

--------------------------------------------------------------------------------


Title Company to Seller as liquidated damages. BUYER AND SELLER HEREBY
ACKNOWLEDGE AND AGREE THAT SELLER’S DAMAGES WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE AND THE AMOUNT OF THE DEPOSIT IS THE PARTIES’ BEST AND MOST ACCURATE
ESTIMATE OF THE DAMAGES SELLER WOULD SUFFER IN THE EVENT THE TRANSACTION
PROVIDED FOR IN THIS AGREEMENT FAILS TO CLOSE UNDER THE FOREGOING CONDITIONS,
AND IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT. BUYER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT
SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF SELLER IN THE EVENT OF SUCH A BREACH
OF THIS AGREEMENT BY BUYER.
BUYER’S INITIALS: /s/ OI NS SELLER’S INITIALS: /s/ MP
8.2    Default by Seller. If Buyer discovers prior to Closing that Seller shall
have made any representation or warranty herein that is untrue, incorrect or
misleading in any material respect, or if Seller shall fail to perform any of
the material covenants and agreements contained herein to be performed by Seller
at or prior to the Closing, Buyer may, as its sole and exclusive remedy, either
(a) terminate this Agreement and receive a refund of the Deposit and receive
reimbursement from Seller for Buyer’s out-of-pocket costs and expenses
(including diligence costs and reasonable attorneys’ fees) incurred in
connection with this transaction or (b) pursue a suit for specific performance;
provided, however, if Buyer is unsuccessful in its suit for specific performance
it shall nevertheless be entitled to the remedies provided in clause (a) above.
If the Closing shall not occur hereunder due to a failure of any condition
precedent set forth in Section 5.2(a) that is not addressed in the preceding
sentence, then Buyer may terminate this Agreement and receive a refund of the
Deposit. If Buyer discovers following the Closing that Seller made any
representation or warranty herein that is untrue or misleading in any material
respect, or if Seller shall fail to perform any of its Surviving Obligations,
then Buyer shall have all remedies available to it at law or in equity.
Notwithstanding the foregoing or anything stated to the contrary in this
Agreement, in no event will Seller’s liability exceed the Purchase Price
received under this Agreement.
BUYER’S INITIALS: /s/ OI NS SELLER’S INITIALS: /s/ MP
Damage and Destruction; Condemnation. Seller shall notify Buyer immediately of
the occurrence of any damage to or destruction of the Property, or the
institution or maintenance of any condemnation or similar proceedings with
respect to the Property. In the event of any damage to or destruction of the
Property for which the cost to repair exceeds $100,000.00, or is not fully
covered by insurance, or in the event any such condemnation or other proceedings
are instituted or maintained, Buyer at its option either (i) may terminate this
Agreement by written notice to Seller, or (ii) may consummate the purchase
evidenced by this Agreement. In all other events or in the event that Buyer
elects to consummate the purchase pursuant to (ii) above, all insurance or
condemnation proceeds, including business interruption and rental loss proceeds,
collected by Seller prior to the Closing Date, together with an amount equal to
all deductible amounts under the insurance policies covering such damage or
destruction, shall be credited against the Purchase Price on Buyer’s account,
and all entitlement to all other insurance or condemnation proceeds arising out
of such damage or destruction or proceedings and not collected prior to the
Closing Date shall be

21

--------------------------------------------------------------------------------


assigned by Seller to Buyer on the Closing Date, and all such deductible amounts
not credited against the Purchase Price shall be immediately paid by Seller to
Buyer.
9.Commissions. Each party to this Agreement warrants to the other that no person
or entity can properly claim a right to a real estate commission, broker’s fee,
real estate finder’s fee, real estate acquisition fee or other real estate
brokerage-type compensation (collectively, “Real Estate Compensation”) based
upon the acts of such warranting party with respect to the transaction
contemplated by this Agreement, other than Cornish & Carey Commercial Newmark
Knight Frank and Colliers International (collectively, “Broker”). Seller shall,
pursuant to (and in accordance with the terms of a) separate agreement or
agreements with Broker, pay to Broker at Closing all Real Estate Compensation
due to Broker in connection with the transactions contemplated hereby. In the
event of a claim for Real Estate Compensation in connection herewith other than
from Broker: (i) Buyer, if such claim is based upon any agreement alleged to
have been made by Buyer, shall indemnify and defend Seller against and hold
Seller harmless (using counsel reasonably satisfactory to Seller) from any and
all damages, liabilities, costs, expenses and losses (including, without
limitation, attorneys’ fees and costs) that Seller sustains or incurs by reason
of such claim; and (ii) Seller, if such claim is based upon any agreement
alleged to have been made by Seller, shall indemnify and defend Buyer against
and hold Buyer harmless (using counsel reasonably satisfactory to Buyer) from
any and all damages, liabilities, costs, expenses and losses (including, without
limitation, attorneys’ fees and costs) that Buyer sustains or incurs by reason
of such claim. The provisions of this subsection shall survive the termination
of this Agreement or the Closing.
10.General Provisions.
11.1    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and (i) personally delivered, (ii) sent by United
States mail, registered or certified mail, postage prepaid, return receipt
requested, (iii) sent by Federal Express or other reputable overnight courier
service, or (iv) transmitted by facsimile with a hard copy sent within one (1)
business day by any of the foregoing means, and in all cases addressed as
follows:
                                            

22

--------------------------------------------------------------------------------


  To Seller:
Symyx Solutions, Inc.
 
  c/o Accelrys, Inc.
 
10188 Telesis Court, Suite 100
 
San Diego, CA 92121
 
Attn: David Mersten
 
Fax: 858-408-3302
 
Phone: 858-799-5000
with copies to:
 
 
 Real Tech
 
1601 Dove Street, Suite 210
 
Newport Beach, CA 92660
 
Attn: Kim Josephson
 
Fax: 949-789-0727
 
Phone: 949-789-0721
 
 
 
and
 
Stein & Lubin LLP
 
600 Montgomery Street, 14th Floor
 
San Francisco, CA 94111
 
Attn: Seagrumn L. Gilbert
 
Fax: 415-981-4343
 
Phone: 415-981-0550
 
 
 To Buyer:
Olga Issakova and Nikolai Sepetov
 
3100 Central Expressway
 
Santa Clara, CA 95051
 
Fax No. 408-987-2001
 
Phone No. 408-987-2004
 
 
with copies to:
Ropes & Gray LLP
 
1211 Avenue of the Americas    
 
New York, New York 10036
 
Attn: Laurie C. Nelson
 
Fax No. 646- 728-1584
 
Phone No. 212-596-9222







    



23

--------------------------------------------------------------------------------




    
                                          
Any such notice shall be deemed delivered as follows: (a) if personally
delivered, the date of delivery to the address of the person to receive such
notice; (b) if sent by “next business day” Federal Express or other reputable
overnight courier service, the next business day after being sent; or (c) if
sent by facsimile transmission, the date transmitted to the person to receive
such notice if sent by 5:00 p.m. Pacific Time and the next business day if sent
after 5:00 p.m. Pacific Time, provided in either case that there is evidence of
such transmission printed by the sending machine. Any notice sent by facsimile
transmission must be confirmed by personally delivering or mailing a copy of the
notice sent by facsimile transmission. Any party may change its address for
notice by written notice given to the other at least three (3) business days
before the effective date of such change in the manner provided in this Section
11.1.


11.2    Entire Agreement; No Modifications. This Agreement, together with the
exhibits attached hereto, incorporates all agreements, warranties,
representations and understandings between the parties to the Agreement with
respect to the subject matter hereof and constitutes the entire agreement of
Seller and Buyer with respect to the purchase and sale of the Property. Any
prior or contemporaneous correspondence, memoranda, understandings, offers,
negotiations and agreements, oral or written, are merged herein and replaced in
total by this Agreement and the exhibits hereto and shall be of no further force
or effect. This Agreement may not be modified or amended except in a writing
signed by Seller and Buyer.
11.3    Time. Time is of the essence in the performance of the parties’
respective obligations set forth in this Agreement.
11.4    Attorneys’ Fees. If either Buyer or Seller brings any suit or other
proceeding with respect to the subject matter or the enforcement of this
Agreement, the prevailing party (as determined by the court, agency or other
authority before which such suit or proceeding is commenced), in addition to
such other relief as may be awarded, shall be entitled to recover all costs and
expenses including, without limitation, reasonable attorneys’ and paralegals’
fees and expenses, incurred by such prevailing party. The foregoing includes,
without limitation, attorneys’ fees, expenses and costs of investigation
incurred in appellate proceedings, costs incurred in collection of any award(s),
judgment or other relief, costs incurred in establishing the right to
indemnification, or in any action or participation in, or in connection with,
any case or proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code, 11
United States Code Section 101 et seq., or any successor statutes.
11.5    Exculpation. No constituent shareholder, member or partner in or agent
of Seller, nor any advisor, trustee, director, officer, employee, beneficiary,
shareholder, member, manager, partner, participant, representative or agent of
any partnership, limited liability company, corporation, trust or other entity
that has or acquires a direct or indirect interest in Seller, shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times. Buyer and its

24

--------------------------------------------------------------------------------


successors and assigns and, without limitation, all other persons and entities,
shall look solely to Seller’s assets for the payment of any claim or for any
performance, and Buyer, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability.
11.6    Successors and Assigns. Except as permitted by this Section 11.6 or
Section 11.18, this Agreement may not be assigned by Seller or Buyer without the
prior written consent of the other party which may be granted or withheld by the
other party in its sole and absolute discretion. Subject to the foregoing
provision, this Agreement shall inure to the benefit of and be binding upon the
parties to this Agreement and their respective successors and assigns. Anything
in this Agreement to the contrary notwithstanding, Buyer shall have the right,
upon written notice to Seller, but without Seller’s consent, on or prior to the
Closing Date, to assign this Agreement to one or more trusts, limited
partnerships, limited liability companies, corporations and/or
tenancies-in-common, and upon Buyer’s assignment of this Agreement and the
assignee’s assumption of Buyer’s rights and obligations hereunder, the assigning
Buyer shall be released from all obligations under, and any liability accruing
pursuant to, this Agreement.
11.7    Counterparts. This Agreement may be executed in one or more counterparts
and each such counterpart shall be deemed to be an original; all counterparts so
executed shall constitute one instrument and shall be binding on all of the
parties to this Agreement notwithstanding that all of the parties are not
signatory to the same counterpart. Facsimile copies of this Agreement signed by
the parties shall be binding and enforceable as if the same were executed
originals.
11.8    Construction. This Agreement shall be governed by and construed under
the laws of the State of California, without regard to such state’s conflicts of
laws provisions. Words used in the singular shall include the plural, and
vice-versa, and any gender shall be deemed to include the other. The captions
and headings of the Articles and Sections of this Agreement are for convenience
of reference only, and shall not be deemed to define or limit the provisions
hereof. Further, each party hereby acknowledges that such party and its counsel,
after negotiation and consultation, have reviewed and revised this Agreement and
the schedules or exhibits to it, and, given the opportunity each has had to
comment, each shall be deemed to have drafted it. As such, the terms of this
Agreement and the schedules or exhibits to it shall be fairly construed and the
usual rule of construction, to the effect that any ambiguities herein should be
resolved against the drafting party, shall not be employed in the interpretation
of this Agreement or any amendments, modifications, schedules or exhibits hereto
or thereto. If any provision of this Agreement shall be determined to be illegal
or unenforceable, such determination shall not affect any other provision of
this Agreement and all such other provisions shall remain in full force and
effect.
11.9    No Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance. No waiver shall
be binding unless executed in writing by the party making the waiver.
11.10    Further Acts. Each party, at the request of the other, shall execute,
acknowledge or have notarized (if appropriate) and deliver in a timely manner
such additional documents, and do such other additional acts, also in a timely
manner, as may be reasonably required

25

--------------------------------------------------------------------------------


in order to accomplish the intent and purposes of this Agreement.
11.11    No Intent to Benefit Third Parties. Seller and Buyer do not intend by
any provision of this Agreement to confer any right, remedy or benefit upon any
third party, and no third party shall be entitled to enforce, or otherwise shall
acquire any right, remedy or benefit by reason of, any provision of this
Agreement.
11.12    Performance Due On Day Other Than Business Day. If the time period for
the performance of any act called for under this Agreement expires on a
Saturday, Sunday or any other day on which banking institutions in the State of
California are authorized or obligated by law or executive order to close (a
“Holiday”), the act in question may be performed on the next succeeding day that
is not a Saturday, Sunday or Holiday.
11.13    No Joint Venture. Nothing set forth in this Agreement shall be
construed to create a joint venture between Buyer and Seller.
11.14    Venue. Each of the parties hereto consents to the jurisdiction of any
court in the County of Santa Clara, California for any action arising out of
matters related to this Agreement. Each of the parties hereto waives the right
to commence an action in connection with this Agreement in any court outside of
such County.
11.15    Waiver of Jury Trial. Each party to this Agreement hereby expressly
waives any right to trial by jury of any claim, demand, action or cause of
action (each, an “Action”) (a) arising out of this Agreement, including any
present or future amendment thereof or (b) in any way connected with or related
or incidental to the dealings of the parties or any of them with respect to this
Agreement (as hereafter amended) or any other instrument, document or agreement
executed or delivered in connection herewith, or the transactions related hereto
or thereto, in each case whether such Action is now existing or hereafter
arising, and whether sounding in contract or tort or otherwise and regardless of
which party asserts such Action; and each party hereby agrees and consents that
any such Action shall be decided by court trial without a jury, and that any
party to this agreement may file an original counterpart or a copy of this
section with any court as written evidence of the consent of the parties to the
waiver of any right they might otherwise have to trial by jury.
11.16    Not an Offer. Nothing set forth in this Agreement shall be construed to
create a joint venture between Buyer and Seller nor shall presentation of drafts
hereof by one party to the other be deemed an offer, and this Agreement shall
only become a binding and enforceable contract upon execution hereof by both
parties.
11.17    No Merger. The provisions of this Agreement shall not merge with the
delivery of the Deed but shall, except as otherwise provided in this Agreement,
survive the Closing.
11.18    Tax Deferred Exchange. In the event either party desires to engage in a
tax-deferred exchange under Section 1031 of the Internal Revenue Code of 1986,
as amended, the other party shall reasonably cooperate with such exchange by
executing such documents and instruments as shall be customarily used by the
exchanging party’s qualified exchange intermediary, so long as the other party
assumes no obligations and incurs no cost or expense in connection

26

--------------------------------------------------------------------------------


therewith.
11.19    Publicity. Except as may be required by Laws and Restrictions, neither
Seller nor Buyer shall contact or conduct negotiations with public officials or
otherwise furnish any information regarding this Agreement or the transactions
contemplated to any third party without the consent of the other party, which
consent may be withheld by said other party in its sole discretion. In no event
shall any such announcements or press releases of Seller or Buyer identify the
other party without the prior written consent of said other party, which may be
withheld in its sole discretion.
11.20    Joint and Several Liability. If more than one person or entity is named
as Seller or Buyer in this Agreement and executed the same as Seller or Buyer,
as applicable, then the word “Seller” or “Buyer”, as applicable, whenever used
herein shall refer to all such persons or entities, and the liability of such
persons or entities for compliance with or for the performance of all terms,
conditions, covenants and provisions hereof shall be joint and several.
11.21    Survival. The provisions of this Section 11 shall survive the Closing
or any earlier termination of this Agreement.
[Signature Page Follows]







27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the date
and year first written above:
 
BUYER:


/S/ OLGA ISSAKOVA ____________________________
OLGA ISSAKOVA, AN INDIVIDUAL


/S/NIKOLAI SEPETOV
__________________________
NIKOLAI SEPETOV, AN INDIVIDUAL








SELLER:
SYMYX SOLUTIONS, INC.,
AN OREGON CORPORATION


By: /s/ Michael A. Piraino _______________________
Name: Michael A. Piraino
Its: Vice President and Treasurer







The provisions of this Agreement are hereby consented to:


ESCROW HOLDER:


KENSINGTON-VANGUARD NATIONAL LAND SERVICES,
AS AGENT FOR STEWART TITLE GUARANTY COMPANY
/s/ Heather Fiocchi
By: _____________________________
Name: Heather Fiocchi
Its: Coordinator
[Signature Page to Purchase Agreement]



28

--------------------------------------------------------------------------------


Exhibit A
LEGAL DESCRIPTION
THE LAND SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF SANTA CLARA, CITY OF
SANTA CLARA, DESCRIBED AS FOLLOWS:


PARCEL ONE:
Parcel 2, as shown on the Parcel Map filed for record September 12, 1975 in the
Office of the County Recorder of Santa Clara County in Book 361 of Maps, at
Pages 25, 26 and 27,


PARCEL TWO:


A non-exclusive easement for ingress and egress over the following described
real property.


A portion of that 2.238 acre parcel shown as Parcel 3 on that Parcel Map filed
for record on September 12, 1975 in Book 361 of Maps, at Pages 25, 26 and 27,
Santa Clara County Records, more particularly described as follows:
A strip of land 12.5 feet wide lying adjacent to and Easterly of the Western
boundary of said Parcel 3. The western boundary of said strip being more
particularly described as follows:


Beginning at the most Southwesterly corner of said Parcel 3; thence from said
Point of Beginning along the Western boundary of said Parcel 3, North 0° 24' 20"
West, 30.00 feet to the True Point of Beginning; thence from said True Point of
Beginning continuing along the Western boundary of said Parcel 3, 252.00 feet.


PARCEL THREE:


Non-exclusive easements for ingress and egress over a portion of parcel 1, as
shown on Parcel Map filed in Book 361 of Maps, at Pages 25. 26 and 27, being
more particularly described as follows:


Easement "A"


Beginning at a point which bears North 00° 24' 20" West, 31.64 feet from the
Southeast corner of said Parcel 1; thence from said Point of Beginning South 89°
17' 05" West, 45.00 feet; thence North 00° 24' 20" West, 131.49 feet; thence
North 44° 35' 40" East, 35.35 feet; thence South 00° 24' 20" East, 99.25 feet;
thence South 45° 24' 20" East, 16.97 feet; thence North 89° 17' 05" East, 8.00
feet to a point in the Eastern boundary of Parcel 1; thence South 00° 24' 20"
East, 45.00 feet to the Point of Beginning.


Easement "B"


A strip of land 20 feet in width lying Westerly of and being contiguous to a
portion of the Eastern boundary line of said Parcel 1, the Eastern line of said
strip being more particularly described as follows:
Beginning at a point on said Eastern boundary line from which the Southeast
corner of Parcel 1 bears South 00° 24' 20" East, 152.54 feet; thence from said
Point of Beginning North 00° 24' 20" West 128.50 feet.


PARCEL FOUR:


A non-exclusive easement for ingress and egress over a portion of that 2.238
acre shown as Parcel 3 on that Parcel Map filed for record on September 12, 1975
in Book 361 of Maps, at Pages 25, 26 and 27 Santa Clara County Records, said
easement being more particularly described as follows:


Beginning at the Southwest corner of said Parcel 3; thence along the westerly
boundary line of said Parcel 3, North 00° 24' 20" west, 30.00 feet to the True
Point of Beginning; thence from said True Point of Beginning North 89° 17' 05"
East, 294.76 feet; thence through a curve to the right tangent to the last
bearing having a central angle of 62° 42'




--------------------------------------------------------------------------------


36" and a radius of 20.00 feet from an arc distance of 21.89 feet to a point on
the Southeasterly boundary line of said Parcel 3; thence along said
Southeasterly boundary line North 45° 10' 12" East, 44.91 feet to a point in the
Westerly right-of-way line of Oakmead Village Drive as said Drive is shown on
the Parcel Map hereinabove referred to; thence along said westerly right-of-way
through a curve to the right tangent to other bearing North 29° 27' 25" West
through a central angle of 02° 26' 08" with a radius of 355.00 feet for an arc
length of 15.09 feet; thence leaving said right-of-way line of Oakmead Village
Drive South 67° 37' 58" West, 30.53 feet; thence North 68° 10' 57" West, 6.41
feet; thence South 89° 17' 05" West, 303.37 feet to a point on the westerly
boundary line of said Parcel 3; thence South 00° 24' 20" East along said
Westerly line 25.00 feet to the True Point of Beginning.


PARCEL FIVE:


A non-exclusive easement for ingress and egress to those parcels shown as
Parcels 1, 2 and 4 on that Parcel Map filed for record on September 12, 1975 in
Book 361 of Maps, at Pages 25. 26 and 27, Santa Clara County Records over the
following described real property:


A portion of that 2.238 acre parcel shown as Parcel 3 on that Parcel Map filed
for record on September 12, 1975 in Book 361 of Maps at Pages 25, 26, 27, Santa
Clara County Records, more particularly described as:


A strip of land 12.5 feet wide the Southeasterly line of which is particularly
described as follows:


Beginning at the Southeasterly corner of said Parcel 3, said corner lying on the
western line of Oakmead Village Drive; thence South 45° 10' 12" West, 45 feet.


PARCEL SIX:


A non-exclusive easement for ingress and egress over a portion of that 1.737
acre parcel shown as Parcel 4 on that Parcel Map filed for record on September
12, 1975 in Book 361 of Maps, at Pages 25, 26 and 27, Santa Clara County
Records, said easement being more particularly described as follows:
A strip of land 12.5 feet wide the Northwesterly line of which is more
particularly described as follows:
Beginning at the most Northerly corner of Parcel 4 herein described; thence
South 45° 10' 12" West, along the Northwesterly line of said Parcel 4, 45.00
feet to the terminus of the herein described line.


Excepting therefrom that portion of said property lying below a depth of five
hundred (500) feet measured vertically from the contour of the surface thereof
as reserved by Golden Empire Investment Corporation, a Corporation, by Deed
recorded November 3, 1972 in Book 0097 of Official Records, Page 711; provided
however, that said Grantor, its successors and assigns shall not have the right
for any and all purposes to enter above 500 feet, measured vertically from the
contour of the surface of said property.


APN: 216-48-004
ARB: 216-31-17-10








--------------------------------------------------------------------------------


Exhibit B-1
LIST OF EXCLUDED PERSONAL PROPERTY


None








--------------------------------------------------------------------------------


Exhibit B-2
SERVICE CONTRACTS




None




--------------------------------------------------------------------------------


Exhibit C
FORM OF DEED


RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
   
   
   
Attn:    
MAIL TAX STATEMENTS TO:
   
   
   
Attn:    


 
APN: 216-48-004
(Above Space For Recorder’s Use Only)


In accordance with Section 11932 of the California Revenue and Taxation Code,
Grantor has declared the amount of transfer tax which is due by a separate
statement which is not being recorded with this Grant Deed.



GRANT DEED


THE UNDERSIGNED GRANTOR DECLARES:


FOR A VALUABLE CONSIDERATION, RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, SYMYX
SOLUTIONS, INC., an Oregon corporation (“Grantor”), hereby grants to
______________________________________________ (“Grantee”), the real property
commonly known as 3100 Central Expressway, located in the City of Santa Clara,
County of Santa Clara, State of California, and legally described on Exhibit A
attached hereto (the “Property”), together with all buildings, improvements and
fixtures located thereon, and all rights, privileges and appurtenances thereto,
including all of Grantor’s right, title and interest in and to all
rights-of-way, open or proposed streets, alleys, easements, strips or gores of
land adjacent thereto.


DATED AS OF: __________________, 2012
SYMYX SOLUTIONS, INC.,
an Oregon corporation
        
By:    
Name:    
Title:    



[ATTACH NOTARY ACKNOWLEDGEMENT]




--------------------------------------------------------------------------------


Exhibit A to Grant Deed
LEGAL DESCRIPTION


THE LAND SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF SANTA CLARA, CITY OF
SANTA CLARA, DESCRIBED AS FOLLOWS:


PARCEL ONE:
Parcel 2, as shown on the Parcel Map filed for record September 12, 1975 in the
Office of the County Recorder of Santa Clara County in Book 361 of Maps, at
Pages 25, 26 and 27,


PARCEL TWO:


A non-exclusive easement for ingress and egress over the following described
real property.


A portion of that 2.238 acre parcel shown as Parcel 3 on that Parcel Map filed
for record on September 12, 1975 in Book 361 of Maps, at Pages 25, 26 and 27,
Santa Clara County Records, more particularly described as follows:
A strip of land 12.5 feet wide lying adjacent to and Easterly of the Western
boundary of said Parcel 3. The western boundary of said strip being more
particularly described as follows:


Beginning at the most Southwesterly corner of said Parcel 3; thence from said
Point of Beginning along the Western boundary of said Parcel 3, North 0° 24' 20"
West, 30.00 feet to the True Point of Beginning; thence from said True Point of
Beginning continuing along the Western boundary of said Parcel 3, 252.00 feet.


PARCEL THREE:


Non-exclusive easements for ingress and egress over a portion of parcel 1, as
shown on Parcel Map filed in Book 361 of Maps, at Pages 25. 26 and 27, being
more particularly described as follows:


Easement "A"


Beginning at a point which bears North 00° 24' 20" West, 31.64 feet from the
Southeast corner of said Parcel 1; thence from said Point of Beginning South 89°
17' 05" West, 45.00 feet; thence North 00° 24' 20" West, 131.49 feet; thence
North 44° 35' 40" East, 35.35 feet; thence South 00° 24' 20" East, 99.25 feet;
thence South 45° 24' 20" East, 16.97 feet; thence North 89° 17' 05" East, 8.00
feet to a point in the Eastern boundary of Parcel 1; thence South 00° 24' 20"
East, 45.00 feet to the Point of Beginning.


Easement "B"


A strip of land 20 feet in width lying Westerly of and being contiguous to a
portion of the Eastern boundary line of said Parcel 1, the Eastern line of said
strip being more particularly described as follows:
Beginning at a point on said Eastern boundary line from which the Southeast
corner of Parcel 1 bears South 00° 24' 20" East, 152.54 feet; thence from said
Point of Beginning North 00° 24' 20" West 128.50 feet.


PARCEL FOUR:


A non-exclusive easement for ingress and egress over a portion of that 2.238
acre shown as Parcel 3 on that Parcel Map filed for record on September 12, 1975
in Book 361 of Maps, at Pages 25, 26 and 27 Santa Clara County Records, said
easement being more particularly described as follows:


Beginning at the Southwest corner of said Parcel 3; thence along the westerly
boundary line of said Parcel 3, North 00° 24' 20" west, 30.00 feet to the True
Point of Beginning; thence from said True Point of Beginning North 89° 17' 05"
East, 294.76 feet; thence through a curve to the right tangent to the last
bearing having a central angle of 62° 42' 36" and a radius of 20.00 feet from an
arc distance of 21.89 feet to a point on the Southeasterly boundary line of said




--------------------------------------------------------------------------------


Parcel 3; thence along said Southeasterly boundary line North 45° 10' 12" East,
44.91 feet to a point in the Westerly right-of-way line of Oakmead Village Drive
as said Drive is shown on the Parcel Map hereinabove referred to; thence along
said westerly right-of-way through a curve to the right tangent to other bearing
North 29° 27' 25" West through a central angle of 02° 26' 08" with a radius of
355.00 feet for an arc length of 15.09 feet; thence leaving said right-of-way
line of Oakmead Village Drive South 67° 37' 58" West, 30.53 feet; thence North
68° 10' 57" West, 6.41 feet; thence South 89° 17' 05" West, 303.37 feet to a
point on the westerly boundary line of said Parcel 3; thence South 00° 24' 20"
East along said Westerly line 25.00 feet to the True Point of Beginning.


PARCEL FIVE:


A non-exclusive easement for ingress and egress to those parcels shown as
Parcels 1, 2 and 4 on that Parcel Map filed for record on September 12, 1975 in
Book 361 of Maps, at Pages 25. 26 and 27, Santa Clara County Records over the
following described real property:


A portion of that 2.238 acre parcel shown as Parcel 3 on that Parcel Map filed
for record on September 12, 1975 in Book 361 of Maps at Pages 25, 26, 27, Santa
Clara County Records, more particularly described as:


A strip of land 12.5 feet wide the Southeasterly line of which is particularly
described as follows:


Beginning at the Southeasterly corner of said Parcel 3, said corner lying on the
western line of Oakmead Village Drive; thence South 45° 10' 12" West, 45 feet.


PARCEL SIX:


A non-exclusive easement for ingress and egress over a portion of that 1.737
acre parcel shown as Parcel 4 on that Parcel Map filed for record on September
12, 1975 in Book 361 of Maps, at Pages 25, 26 and 27, Santa Clara County
Records, said easement being more particularly described as follows:
A strip of land 12.5 feet wide the Northwesterly line of which is more
particularly described as follows:
Beginning at the most Northerly corner of Parcel 4 herein described; thence
South 45° 10' 12" West, along the Northwesterly line of said Parcel 4, 45.00
feet to the terminus of the herein described line.


Excepting therefrom that portion of said property lying below a depth of five
hundred (500) feet measured vertically from the contour of the surface thereof
as reserved by Golden Empire Investment Corporation, a Corporation, by Deed
recorded November 3, 1972 in Book 0097 of Official Records, Page 711; provided
however, that said Grantor, its successors and assigns shall not have the right
for any and all purposes to enter above 500 feet, measured vertically from the
contour of the surface of said property.


APN: 216-48-004
ARB: 216-31-17-10






    




--------------------------------------------------------------------------------


Exhibit D
FORM OF BILL OF SALE


FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which is hereby
acknowledged, the undersigned, SYMYX SOLUTIONS, INC., an Oregon corporation
(“Seller”), does hereby give, grant, bargain, sell, transfer, assign, convey and
deliver to ____________________, a __________________ (“Buyer”), pursuant to
that certain Agreement for Purchase and Sale of Real Property dated as of March
23, 2012, between Seller, as Seller, and Olga Issakova and Nikolai Sepetov, each
an individual, as Buyer (the “Purchase Agreement”), all personal property owned
by Seller and located on the Property, including, without limitation, all
furniture, fixtures, machinery, appliances and equipment, other than the
excluded Personal Property of Seller listed on Exhibit B. Seller hereby
represents and warrants that the assets transferred hereunder are owned by
Seller free and clear of all mortgages, liens, encumbrances and claims of any
nature whatsoever.
All references to “Seller” and “Buyer” herein shall be deemed to include their
respective heirs, representatives, nominees, successors and/or assigns, where
the context permits.


DATED AS OF: __________________, 2012
SYMYX SOLUTIONS, INC.,
an Oregon corporation
        
By:    
Name:    
Title:    









--------------------------------------------------------------------------------


Exhibit A to Bill of Sale
PERSONAL PROPERTY EXCLUSIONS


None


--------------------------------------------------------------------------------


Exhibit E
INTENTIONALLY OMITTED






--------------------------------------------------------------------------------




Exhibit F
FORM OF NON-FOREIGN AFFIDAVIT
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by SYMYX SOLUTIONS, INC., an Oregon
corporation (“Seller”), the undersigned hereby certifies the following on behalf
of Seller:
1.Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.Seller’s U.S. employer identification number is ___________; and
3.Seller’s office address is ________________________, _______________
_________.
Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.
Dated: ___________, 2012
SYMYX SOLUTIONS, INC., an Oregon corporation
By:     
Name:     
Title: _____________________________    




--------------------------------------------------------------------------------


Exhibit G
FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY AND SERVICE CONTRACTS
THIS ASSIGNMENT OF INTANGIBLE PROPERTYAND SERVICE CONTRACTS is executed as of
this ____ day of _____, 2012, by SYMYX SOLUTIONS, INC., an Oregon corporation
(“Assignor”), in favor of ______________________, a ___________________
(“Assignee”), pursuant to that certain Agreement for Purchase and Sale of Real
Property, dated March 23, 2012 (the “Purchase Agreement”), by and between
Assignor, as Seller, and Olga Issakova and Nikolai Sepetov, each an individual,
as Buyer. Buyer has assigned its rights under the Purchase Agreement to
Assignee.
FOR VALUE RECEIVED, Assignor hereby grants, conveys, transfers and assigns to
Assignee the Intangible Property and the Service Contracts (as such terms are
defined in the Purchase Agreement).
Assignor hereby agrees to indemnify, defend, protect and hold harmless Assignee
from and against any and all liability, loss, cost, damage and expense
(including, without limitation, attorneys’ and paralegals’ fees and costs)
asserted against, incurred or suffered by Assignee relating to Assignor’s
obligations with respect to the Intangible Property and Service Contracts
arising prior to the date hereof.
By its acceptance hereof, Assignee agrees to perform or cause to be performed
Assignor’s obligations, if any, under the Intangible Property and Service
Contracts from and after the date of this instrument, and agrees to indemnify,
defend, protect and hold Assignor harmless from and against any and all
liability, loss, cost, damage and expense (including, without limitation,
attorneys’ and paralegals’ fees and costs) asserted against, incurred or
suffered by Assignor relating thereto and arising on or after the date hereof.
The provisions of this Assignment of Intangible Property and Service Contracts
shall be binding upon and inure to the benefit of Assignor, Assignee and their
successors and permitted assigns.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.
ASSIGNOR:
ASSIGNEE:
SYMYX SOLUTIONS, INC.,
an Oregon corporation
By: _____________________________
Name: ___________________________
Its: ______________________________
________________________________,
a _______________________________
By: _____________________________
Name: ___________________________
Its: ______________________________







--------------------------------------------------------------------------------


FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE


THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made as of May 14, 2012, by and between SYMYX SOLUTIONS, INC., an Oregon
corporation (“Seller”), and OLGA ISSAKOVA AND NIKOLAI SEPETOV, each an
individual (collectively “Buyer”).


WHEREAS, Seller and Buyer have entered into that certain Agreement of Purchase
and Sale dated as of March 23, 2012 (as modified by Diligence Delivery Letter
dated March 28, 2012, collectively, the “Agreement”), pursuant to which Buyer
agreed to purchase from Seller, and Seller agreed to sell to Buyer, that certain
real property located at 3100 Central Expressway, Santa Clara, California, and
all of the “Property” as more particularly described in the Agreement.
Capitalized terms used in this Amendment and not defined herein have the
meanings given to such terms in the Agreement.


WHEREAS, Seller and Buyer desire to extend the “Contingency Period” set forth in
the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.
The “Contingency Period” set forth in the Agreement is hereby extended and shall
expire at 5:00 p.m. (Pacific Time) on May 15, 2012. All references to the term
“Contingency Period” within the Agreement shall mean the “Contingency Period” as
modified by this Amendment.



2.
The Agreement is hereby ratified and all the terms and conditions of the
Agreement remain in full force and effect as therein written, except as amended
or modified hereby. In the event of any conflict between the terms of this
Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern and control.



3.
This Amendment may be executed in one or more counterparts, each of which when
taken together shall constitute one and the same original. To facilitate the
execution and delivery of this Agreement, the parties may execute and exchange
counterparts of the signature pages by facsimile, and the signature page of
either party to any counterpart may be appended to any other counterpart.









[the remainder of this page intentionally left blank]












--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day, month and year first above written.


                            
SELLER:
SYMYX SOLUTIONS, INC.,
an Oregon corporation
 
By: /s/ Michael A. Piraino
 
Name: Michael A. Piraino
Its: Vice President and Treasurer
 
BUYER:
 
/s/Olga Issakova
Olga Issakova, an individual
 
 /s/Nikolai Sepetov
 Nikolai Sepetov, an individual
 
 

















































--------------------------------------------------------------------------------






SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE


THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made as of May 15, 2012, by and between SYMYX SOLUTIONS, INC., an Oregon
corporation (“Seller”), and OLGA ISSAKOVA AND NIKOLAI SEPETOV, each an
individual (collectively “Buyer”).


WHEREAS, Seller and Buyer have entered into that certain Agreement of Purchase
and Sale dated as of March 23, 2012 (as modified by Diligence Delivery Letter
dated March 28, 2012, and First Amendment to Agreement of Purchase and Sale
dated as of May 14, 2012, collectively, the “Agreement”), pursuant to which
Buyer agreed to purchase from Seller, and Seller agreed to sell to Buyer, that
certain real property located at 3100 Central Expressway, Santa Clara,
California, and all of the “Property” as more particularly described in the
Agreement. Capitalized terms used in this Amendment and not defined herein have
the meanings given to such terms in the Agreement.


WHEREAS, Seller and Buyer desire to extend the “Contingency Period” set forth in
the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.
The “Contingency Period” set forth in the Agreement is hereby extended and shall
expire at 5:00 p.m. (Pacific Time) on June 12, 2012. All references to the term
“Contingency Period” within the Agreement shall mean the “Contingency Period” as
modified by this Amendment. In consideration of the foregoing extension, Buyer
has paid to Seller in immediately available federal funds in accordance with the
wire instructions set forth on Schedule I hereto, the sum of Twenty Thousand
Dollars ($20,000) (the “Extension Payment”), receipt of which is acknowledged by
Seller. On the Closing Date, the Extension Payment shall, in addition to the
Deposit, be credited to the Purchase Price payable to Seller under the
Agreement. Buyer and Seller agree that the Extension Payment is non-refundable
to Buyer except in the case of a termination by Buyer of this Agreement as a
result of a default by Seller hereunder, in which event the Extension Payment
shall be refunded to Buyer by Seller within five (5) Business Days. The
provisions of this paragraph shall survive termination of the Agreement.



2.
Pursuant to Section 4.1(b) of the Agreement, Seller hereby consents (subject to
Buyer’s compliance with the terms and conditions of said Section 4.1(b)) to the
intrusive testing of environmental conditions at the Property as set forth in
Proposal to Perform Subsurface Investigation dated May 8, 2012 prepared by ADR
Environmental Group, Inc., a copy of which has been provided to Seller. Buyer
has requested Nanosyn, Inc., current tenant of the Property, to consent to such
testing, as required by the Agreement, and the consent of Nanosyn, Inc. to such
testing is attached to this Amendment.







--------------------------------------------------------------------------------


3.
The Agreement is hereby ratified and all the terms and conditions of the
Agreement remain in full force and effect as therein written, except as amended
or modified hereby. In the event of any conflict between the terms of this
Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern and control.



4.
This Amendment may be executed in one or more counterparts, each of which when
taken together shall constitute one and the same original. To facilitate the
execution and delivery of this Agreement, the parties may execute and exchange
counterparts of the signature pages by facsimile or electronic (PDF) email
transmission, and the signature page of either party to any counterpart may be
appended to any other counterpart.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day, month and year first above written.




                                                                                


SELLER:
SYMYX SOLUTIONS, INC.,
an Oregon corporation
 
By: /s/ Jack Young
 
Name: Jack Young
Its: Vice President and CIO
 
BUYER:
 
/s/Olga Issakova
Olga Issakova, an individual
 
 /s/Nikolai Sepetov
 Nikolai Sepetov, an individual
 
 





  
















--------------------------------------------------------------------------------




Consent






Pursuant to that certain Lease Agreement, dated April 15, 2011, between Seller,
as Landlord, and NANOSCALE COMBINATORIAL SYNTHESIS INC., an Arizona corporation,
which does business in California as NANOSYN (“Nanosyn”), as Tenant, Nanosyn
hereby consents to the intrusive testing at the Property contemplated by Section
2 of the within Amendment, and agrees that such testing shall not violate the
Lease Agreement.




 
Nanosyn Combinatorial Synthesis, Inc., an Arizona corporation, dba in California
as Nanosyn
 
/s/Olga Issakova
Olga Issakova, an individual
 
 /s/Nikolai Sepetov
 Nikolai Sepetov, an individual
 
 





























